Case 1:19-cv-00456-ACK-WRP Document 5-1 Filed 08/23/19 Page 1 of 1                         PageID #: 24




                            UNITED STATES DISTRICT COURT
                                           DISTRICT OF HAWAII
                                          OFFICE OF THE CLERK
                                     300 ALA MOANA BLVD., RM C-338
                                         HONOLULU, HAWAII 96850
  Sue Beitia                                                                              TEL (808) 541-1300
   CLERK                                                                                  FAX (808) 541-1303




                                              MEMO


  To:            All Federal Bar Members

  From:          Sue Beitia, Clerk of U.S. District Court, District of Hawaii

  Date:          August 23, 2019

  Subject:       Corporate Disclosure Statements


  Federal Rule of Civil Procedure 7.1 and Criminal Rule 12.4 both address the filing of Corporate
  Disclosure Statements.

  Both rules state “A party must:

         (1) file the Rule 7.1(a) (or 12.4(a)) statement with its first appearance, pleading, petition,
  motion, response, or other request addressed to the court, and

         (2) promptly file a supplemental statement upon a change in the information that the
  statement requires.”


  Thank you for your cooperation in this matter.
